       Case 3:19-cv-00383-TJC-PDB Document 34-3 Filed 08/26/19 Page 1 of 4 PageID 308




From:                               Karuna Dave
Sent:                               Friday, July 26, 2019 9:08 PM
To:                                 jonathan@lucalawfirm.com; R. Scott Callen
Subject:                            RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.


Jonathan,

As we discussed on our initial case management call, we are completely open to seeking a protective order / confidentiality
agreement. Please note, we believe we are entitled to discover the settlement agreement from the underlying personal
injury action in addition to the other information and material we have requested in the discovery we have served. I am
happy to discuss further after receiving your discovery requests and objections on Monday.

In the meantime, I will put together and circulate a proposed protective order.

Thanks,
Karuna

Karuna Davé, Esq.
THE KULLMAN FIRM
Direct Dial: 504-596-4141 | F: 504-596-4189
KD@KullmanLaw.com


From: jonathan@lucalawfirm.com <jonathan@lucalawfirm.com>
Sent: Friday, July 26, 2019 11:00 AM
To: Karuna Dave <kd@kullmanlaw.com>; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Karuna and Scott:

Issues we need to discuss and which will require a protective order:

    1. We (Defendants) have a confidential settlement agreement which prohibits us from discussing or referencing
       “whatsoever” the receipt or amount of any alleged settlement funds. This contract prevents us from answering
       anything that has to do with alleged funds.
    2. The discovery requests are seeking personal and attorney financial records which are overly broad and invade
       privacy and attorney-client matters, while other requests invade work-product.

I have no problem working with you both to try to get around these issues, such as trying to develop a limited and
curtailed order compelling disclosure of certain documents or even admissions, once to order is entered, which would
provide you with information pertaining to the alleged receipt and disbursement of funds, along with other items that
are necessary for you to pursue your claims (tracing), but not at the expense of violating a contract and subjecting
myself or my client to attorney’s fees in that matter, or the disclosure of irrelevant personal records and attorney-client
and work-product information, at this juncture.

I did call each of you but did not leave a voicemail.

Do you want to conference or can one of you handle this?


                                                              1
                                                                                                       EXHIBIT 3
       Case 3:19-cv-00383-TJC-PDB Document 34-3 Filed 08/26/19 Page 2 of 4 PageID 309
My apologies of the delay in contacting you and this last minute rush, but if I don’t hear back from one of you today I will
have to file the Motion to cover my bases while we work out the issues.

Jonathan

JONATHAN J. LUCA, PA
904 Anastasia Boulevard
St. Augustine, Florida 32080
Tel (904) 814-8943
Fax (904) 471-4561
jonathan@lucalawfirm.com

From: Karuna Dave <kd@kullmanlaw.com>
Sent: Wednesday, July 10, 2019 7:38 AM
To: 'jonathan@lucalawfirm.com' <jonathan@lucalawfirm.com>; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Jonathan,

Tweaked just a bit. Please let me know if you have any comments. Otherwise, you have my permission to e-sign on mu
behalf and file.

Thanks so much for putting that together!
Karuna

Karuna Davé, Esq.
THE KULLMAN FIRM
Direct Dial: 504-596-4141 | F: 504-596-4189
KD@KullmanLaw.com


From: jonathan@lucalawfirm.com <jonathan@lucalawfirm.com>
Sent: Tuesday, July 9, 2019 11:45 AM
To: Karuna Dave <kd@kullmanlaw.com>; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Please see the attached and modify as you deem necessary. Thank you.

Jonathan

JONATHAN J. LUCA, PA
904 Anastasia Boulevard
St. Augustine, Florida 32080
Tel (904) 814-8943
Fax (904) 471-4561
jonathan@lucalawfirm.com

From: Karuna Dave <kd@kullmanlaw.com>
Sent: Tuesday, July 2, 2019 11:03 AM
To: jonathan@lucalawfirm.com; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Great, thanks very much. Any chance you have bandwidth to prepare a notice to the court?
                                                             2
       Case 3:19-cv-00383-TJC-PDB Document 34-3 Filed 08/26/19 Page 3 of 4 PageID 310

Karuna

Karuna Davé, Esq.
THE KULLMAN FIRM
Direct Dial: 504-596-4141 | F: 504-596-4189
KD@KullmanLaw.com

From: jonathan@lucalawfirm.com <jonathan@lucalawfirm.com>
Sent: Tuesday, July 2, 2019 8:28 AM
To: Karuna Dave <kd@kullmanlaw.com>; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Bill Adams will work.

Jonathan

JONATHAN J. LUCA, PA
904 Anastasia Boulevard
St. Augustine, Florida 32080
Tel (904) 814-8943
Fax (904) 471-4561
jonathan@lucalawfirm.com

From: Karuna Dave <kd@kullmanlaw.com>
Sent: Monday, July 1, 2019 5:25 PM
To: jonathan@lucalawfirm.com; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Thanks! I was just responding to your email, tomorrow would have been okay.

Re mediation, Scott suggests Bill Adams (at Gunster). Thoughts?

Karuna Davé, Esq.
THE KULLMAN FIRM
Direct Dial: 504-596-4141 | F: 504-596-4189
KD@KullmanLaw.com


From: jonathan@lucalawfirm.com <jonathan@lucalawfirm.com>
Sent: Monday, July 1, 2019 4:24 PM
To: Karuna Dave <kd@kullmanlaw.com>; R. Scott Callen <sc@kullmanlaw.com>
Subject: RE: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Enclosed please find Defendants’ Initial Disclosures.

Thank you.

Jonathan

JONATHAN J. LUCA, PA
904 Anastasia Boulevard
St. Augustine, Florida 32080

                                                            3
         Case 3:19-cv-00383-TJC-PDB Document 34-3 Filed 08/26/19 Page 4 of 4 PageID 311
Tel (904) 814-8943
Fax (904) 471-4561
jonathan@lucalawfirm.com

From: Karuna Dave <kd@kullmanlaw.com>
Sent: Monday, July 1, 2019 12:15 PM
To: jonathan@lucalawfirm.com
Cc: R. Scott Callen <sc@kullmanlaw.com>; Robin Y. Grier <ryg@kullmanlaw.com>
Subject: W.G. Yates & Sons Construction Co. v. Rachal Ryals, et al.

Jonathan,

Enclosed please find Plaintiff’s Initial Disclosures. A copy will follow by U.S. Mail. Going forward, can we agree to
electronic service?
In addition, our July 10th deadline to select a mediator is approaching…can you send us a couple of names to consider?

Many thanks,
Karuna

Karuna Davé, Esq.
THE KULLMAN FIRM
A Professional Law Corporation
1100 Poydras Street, Suite 1600
New Orleans, Louisiana 70163-1600
Direct Dial: 504-596-4141 | F: 504-596-4189
KD@KullmanLaw.com | www.KullmanLaw.com

One Area of Practice. One Focus. Labor and Employment Law. Representing Employers for 73 Years.

This communication, including attachments, is confidential, may be subject to legal privileges, and is intended for the sole use of the addressee. Any use, duplication,
disclosure or dissemination of this communication, other than by the addressee, is prohibited. If you have received this communication in error, please notify the
sender immediately and delete or destroy this communication and all copies.




***CAUTION: This email originated from outside of the organization. Do
not click links or open attachments unless you recognize the sender and
know the content is safe.****




                                                                                   4
